            Case 1:17-cv-01167-JEB Document 101 Filed 09/03/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC.,

                 Plaintiff,

                                                    Case No. 1:17-cv-01167-JEB
 v.



 FEDERAL BUREAU OF INVESTIGATION,

                 Defendant.


              REPLY IN SUPPORT OF PLAINTIFF CNN’S MOTION
               FOR A DETERMINATION OF DEFENDANT FBI’S
      LIABILITY FOR CNN’S REASONABLE ATTORNEYS’ FEES AND COSTS

       In response to CNN’s motion for a ruling on the FBI’s liability to CNN for its reasonable

fees and costs, the FBI largely relies on its own foot-dragging. The FBI argues, in bootstrap

fashion, that because it has yet to produce any documents despite the Court’s June 7, 2019 Order,

CNN is neither entitled to nor eligible for any fees. The FBI compounds what the Court

characterizes as the bureau’s “chutzpah” with the meritless argument that there was no public

benefit to litigating the release of more details contemporaneously recorded by the FBI Director,

before he was abruptly fired, about his conversations with the President.

       The FBI’s arguments here are more excuses for prolonging this litigation. This Court

should enter an order that CNN has established its entitlement and eligibility for reasonable

attorneys’ fees and costs in this FOIA litigation, in an amount to be determined later.

       I.       THE FBI DOES NOT MEANINGFULLY DISPUTE CNN’S ELIGIBILITY
                FOR FEES

       To be clear, the FBI does not argue that CNN is ineligible to fees under FOIA law, but

that CNN is not eligible yet because the FBI has not complied with this Court’s Order of June 7.
          Case 1:17-cv-01167-JEB Document 101 Filed 09/03/19 Page 2 of 6



Opp. at 6. Indeed, nowhere does the FBI offer any argument that CNN is not the prevailing

party pursuant to that Order and FOIA. Thus, this Court should treat the question of eligibility

vel non as conceded.1

        Instead, the FBI spends multiple pages arguing that CNN is not entitled to fees for

winning the portion of the Court’s Order releasing the First Archey Declaration and other ex

parte portions of the sealed court proceedings. CNN has not even asked the Court for fees for

that portion of the case. CNN’s entire request is grounded in a request for fees under FOIA.

Dkt. 89 at 3 (requesting an order determining FBI’s liability for fees and costs “because CNN

has obtained an Order requiring the FBI to release important public information it improperly

withheld under FOIA”). Indeed, while devoting much of the Opposition to straw-man

arguments, the FBI concedes that “CNN does not argue in the eligibility portion of its brief that

they are eligible for fees based on the release of the Memos themselves.” Opp. at 6-7.

        CNN has not requested an interim fee award, or at this juncture, any dollar-specific fee

award, at all. The Court has made its final determination that the FBI wrongfully withheld

public records under FOIA, and has underscored that determination in strongly rejecting the

FBI’s dilatory Rule 59(e) motion. CNN simply asks that the Court, having made that final

determination, hold that the FBI is liable for its fees under FOIA. Litigation about the amount

can and should wait until another day.

        II.    CNN’S ENTITLEMENT TO A FEE AWARD IS CLEAR

        The FBI does not dispute that two of the four factors supporting entitlement to a fee

award tip in CNN’s favor. Opp. at 9. Its arguments regarding the other two factors do not



    1
      To the extent the FBI’s Opposition is really another request that the Court stay
consideration of the liability portion of CNN request for fees and costs, the Court has already
rejected that request in the telephone hearing with Chambers on August 27, 2019.


                                                 2
         Case 1:17-cv-01167-JEB Document 101 Filed 09/03/19 Page 3 of 6



survive reasonable scrutiny.

       The FBI initially asserts that there has been no public benefit from CNN’s FOIA

litigation because it has not complied yet with the Court’s order. Id. at 9-10. But, as with its

similar argument regarding eligibility, the FBI cannot evade its liability for CNN’s fees by

engaging in stalling tactics. The Court has already determined that “there is enormous public

interest in the Comey Memos and documents related to their disclosure.” Dkt. 86 at 32.

       The government further claims that when the improperly redacted information is

released, it will not “contribute meaningfully” to the information available for citizens to use in

making political choices. Id. The FBI’s argument ignores that the President frequently

comments on foreign countries, their people and their political leaders in favorable and

unfavorable terms. The release of this same type of information, which the FBI characterizes

here as “the President’s view of certain countries and leaders two years ago,” id. at 10, will most

certainly help the American people make political decisions.

       In fact, the D.C. Circuit has already rejected the FBI’s assertion of an extraordinarily high

public benefit bar. In Davy v. CIA, it affirmed a fee award to a requester despite complaints by

the government and the panel’s dissenting member that the information released regarding the

assassination of President Kennedy was of little value. 550 F.3d 1155, 1159-60 (D.C. Cir. 2008).

As Judge Tatel explained in his concurrence:

       So long as the information sought was of a type the public might want to know,
       we should consider the objective underlying this element of our test met. Davy's
       suit sought records regarding the assassination of an American president; we need
       know nothing more to find that the first factor favors him.

Id. at 1164 (Tatel, J., concurring). Here, the FBI unlawfully withheld information about the

current President in memos written by an FBI Director the President fired in the midst of a probe

into his campaign and his potential obstruction of justice. That is more than enough to show the



                                                 3
          Case 1:17-cv-01167-JEB Document 101 Filed 09/03/19 Page 4 of 6



public benefit of its release.

        Lastly, the FBI asserts that it had a colorable basis in law for its withholdings and

therefore the fourth factor of the balancing test, the reasonableness of its conduct, tips in its

favor. Opp. at 11-12. But, as the FBI admits, “courts also look at whether the government has

been ‘recalcitrant in its opposition to a valid claim or otherwise engaged in obdurate behavior.’”

Id. at 12 (quoting Fenster v. Brown, 617 F.2d 740, 744 (D.C. Cir. 1979)). Here, after dragging

out this litigation for years, and losing a portion of the FOIA litigation, the government continues

to engage in the type of “obdurate behavior” the D.C. Circuit disfavors, most recently reflected

by the FBI’s baseless Rule 59(e) motion. To briefly recap the timeline, as CNN laid out in its

Motion (Dkt. 89 at 3,6): On July 3, nearly a month after this Court’s June 7 Order, counsel for

CNN wrote to counsel for the FBI to seek compliance with that order. Only two days later, and

waiting until the last possible day under the rules, the FBI filed its motion to amend judgment.

Counsel for the FBI then responded to CNN’s request for compliance by asserting it was under

no obligation because its Rule 59(e) motion had stopped the clock. The Court firmly rejected that

motion, noting that it “does not come close” to the Rule 59(e) standard. See Mem. Op. at 8 (Dkt.

95). On top of the two years of delaying a resolution of this litigation, the FBI has now assured

at least another few months’ delay, at a minimum, in releasing the public accounting of the

President’s behavior as the Court ordered.

        No one factor is dispositive of the entitlement analysis, which is “a matter of district court

discretion.” Tax Analysts v. U.S. Dep’t of Justice, 965 F.2d 1092, 1094 (D.C. Cir. 1992). Here,

however, all four factors decisively point in CNN’s favor. CNN respectfully requests that this

Court exercise its discretion and determine that CNN is eligible for and entitled to an award of its

reasonable attorneys’ fees and costs.




                                                   4
         Case 1:17-cv-01167-JEB Document 101 Filed 09/03/19 Page 5 of 6



                                         CONCLUSION

       For all of the foregoing reasons, and for all of the reasons stated in its Motion, CNN

respectfully requests that this Court enter an order declaring that Defendant FBI is liable to

Plaintiff CNN for an award of its reasonable attorneys’ fees and costs.

      Dated: September 3, 2019             Respectfully submitted,

                                           BALLARD SPAHR LLP

                                           /s/ Charles D. Tobin
                                           Charles D. Tobin (#455593)
                                           Maxwell S. Mishkin (#1031356)
                                           Matthew E. Kelley (#1018126)
                                           1909 K Street, NW, 12th Floor
                                           Washington, DC 20006
                                           Telephone: (202) 661-2200
                                           Fax: (202) 661-2299
                                           tobinc@ballardspahr.com
                                           mishkinm@ballardspahr.com
                                           kelleym@ballardspahr.com

                                           Counsel for Plaintiff Cable News Network, Inc.




                                                 5
         Case 1:17-cv-01167-JEB Document 101 Filed 09/03/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that, on this date, I caused the foregoing to be filed and served

electronically via the Court’s ECF System upon counsel of record.



Dated: September 3, 2019                      /s/ Charles D. Tobin
                                              Charles D. Tobin




                                                 6
